Citation Nr: 1607112	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  05-26 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether the reduction of the disability rating for lumbar spine degenerative disc disease with arthritis from 40 to 20 percent, effective November 21, 2014, was proper.  

2.  Whether the reduction of the disability rating for left knee patellar chondromalacia with meniscus tear from 20 percent to 10 percent, effective November 21, 2014, was proper.  

3.  Whether the reduction of the disability rating for left hip strain with limited flexion from 20 percent to 10 percent, effective November 21, 2014, was proper.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1982 to November 1983.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which, in pertinent part, reduced the disability ratings for the lumbar spine degenerative disc disease with arthritis from 40 percent to 20 percent, left knee patellar chondromalacia with meniscus tear from 20 to 10 percent, and left hip strain with limited flexion from 20 percent to 10 percent.  All of the decreased ratings are effective November 21, 2014.

Regarding the claim for a TDIU, the Board previously referred this issue in a January 2014 decision.  However, in a July 2014 joint motion to modify the decision, the U.S. Court of Appeals for Veterans Claims (Court), modified the decision to reflect that the TDIU issue was remanded rather than referred.  So the TDIU issue is presently before the Board.

In April 2015, the Board, in pertinent part, remanded the issue of entitlement to a TDIU along with the issues of whether the reductions of the disability ratings for the lumbar spine, left knee, and left hip disabilities were proper.  The case is now returned to the Board.

The issue of an increased rating for a right knee disability has been raised by the record in a July 2015 statement on a VA Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  Since the date of the 40 percent rating for the lumbar spine degenerative disc disease with arthritis, effective May 2, 2011, the Veteran's lumbar spine disability has not shown any sustained improvement, as the November 2014 VA examination used as the basis for the decrease in disability rating was not a thorough examination; and features of the Veteran's lumbar spine disability are not accurately appreciated or described given the examiner's findings of not being able to assess additional functional impairment due to flare-ups without resort to speculation. 

2.  Since the date of the 20 percent rating for the left knee disability, effective May 19, 2003, the Veteran's left knee disability has not shown any sustained improvement, as the November 2014 VA examination used as the basis for the decrease in disability rating did not show any improvement in the Veteran's ability to function under ordinary conditions of life and work due to the left knee disability; also the November 2014 examination was not a thorough examination; and features of the Veteran's left knee disability are not accurately appreciated or described given the examiner's findings of not being able to assess additional functional impairment due to flare-ups without resort to speculation. 

3.  Since the date of the 20 percent rating for the left hip disability, effective May 19, 2003, the Veteran's left hip disability has not shown any sustained improvement, as the November 2014 VA examination used as the basis for the decrease in disability rating did not show any improvement in the Veteran's ability to function under ordinary conditions of life and work due to the left hip disability; also the November 2014 examination was not a thorough examination; and features of the Veteran's left hip disability are not accurately appreciated or described given the examiner's findings of not being able to assess additional functional impairment due to flare-ups without resort to speculation.

4.  The Veteran's service-connected disabilities do not preclude her from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1. Based upon applicable rating criteria, the rating for the lumbar spine disability was improperly reduced from 40 percent to 20 percent effective from November 21, 2014, and the 40 percent evaluation for the disorder must be restored, effective from that date.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.344, 4.2, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2015).

2.  Based upon applicable rating criteria, the rating for the left knee disability was improperly reduced from 20 percent to 10 percent effective from November 21, 2014, and the 20 percent evaluation for the disorder must be restored, effective from that date.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.344, 4.2, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2015).

3.  Based upon applicable rating criteria, the rating for the left hip disability was improperly reduced from 20 percent to 10 percent effective from November 21, 2014, and the 20 percent evaluation for the disorder must be restored, effective from that date.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.344, 4.2, 4.40, 4.45, 4.71a, Diagnostic Code 5252 (2015).

4.  The criteria for entitlement to a TDIU due to service-connected disabilities are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in October 2014 regarding the TDIU claim informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.   The letter also provided the Veteran with information on how VA determines and assigns disability ratings and effective dates.  As such, the letter satisfied VA's duty to notify.  

Regarding the duty to assist, the RO has obtained the Veteran's service records and VA treatment records.  The RO also has provided her with VA examinations in November 2014 to address the effects the Veteran's service-connected disabilities had on her employment.  The examination reports adequately address all the necessary criteria for rating the claim.

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating her claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

With respect to the reduction claims, in view of the disposition herein, additional discussion of the duties to notify and assist procedures is unnecessary as any defect in the notice or assistance provided to the Veteran constituted harmless error.

II.  Rating Reductions

Initially, it is noted that where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  VA must also notify the Veteran that she has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(c).  In this case, the reduction of the Veteran's lumbar spine, left knee, and left hip disabilities did not result in a reduction of compensation payments.  Specifically, her combined disability rating remained 90 percent, even with the rating reductions, effective November 21, 2014.  Therefore, the notice provisions of 38 C.F.R. § 3.105(e) do not apply.

Regarding rating deductions, the law provides that, when a rating has continued for a long period at the same level (i.e., five years or more), a reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. 38 C.F.R. § 3.344(a).  However, where a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) are inapplicable, as set forth in 38 C.F.R. § 3.344 (c).  In such cases, an adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344 (c); 3.343(a).

In the present case, the 40 percent rating for the Veteran's lumbar spine degenerative disc disease with arthritis, reduced to 20 percent in the December 2014 rating decision on appeal, had been in effect since May 2, 2011; i.e., for less than five years.  Thus, the provisions of 38 C.F.R. § 3.344(c); 3.343(a) apply, and an adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  

On the other hand, the 20 percent ratings for the left knee and the left hip strain that were reduced to 10 percent ratings had been in effect since May 19, 2003; i.e., for more than five years.  As a result, the requirements under 38 C.F.R. § 3.344(a) and (b) apply to the reduction in ratings for the left knee and left hip, and VA must determine that it is reasonably certain that the improvement will be maintained under the ordinary conditions of life.  

Moreover, the Court has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  Certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  See Brown, supra, at 421.

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show the disability has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement. Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).

The question of whether a disability has improved involves consideration of the applicable rating criteria.  Disability ratings are based on the average impairment of earning capacity resulting from a disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

A.  Lumbar Spine

As noted, the RO decreased the Veteran's lumbar spine degenerative disc disease with arthritis from 40 percent to 20 percent in a December 2014 rating decision, effective November 21, 2014.  The 40 percent disability rating had been in effect since May 2, 2011; i.e., less than five years.  Therefore, a single reexamination disclosing improvement in the disability is sufficient to warrant reduction in a rating.  See 38 C.F.R. § 3.344(c).  

The diagnostic codes for rating diseases and injuries of the spine are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (for, respectively, vertebral fracture or dislocation; sacroiliac injury and weakness; lumbosacral or cervical strain; spinal stenosis; spondylolisthesis or segmental instability; ankylosing spondylitis; spinal fusion; degenerative arthritis of the spine; and intervertebral disc syndrome).  (Intervertebral disc syndrome will be rated under the general rating formula for the spine or under a formula for disc syndrome based on incapacitating episodes.)  Id.  

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating.  

(The combined range of motion refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined motion for the thoracolumbar spine is 240 degrees.) 68 Fed. Reg. 51,454, 51,456-58 (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. 68 Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2)).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately. 68 Fed. Reg. 51,454, 51,456 (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1).

Pursuant to Diagnostic Code 5243 (regarding intervertebral disc syndrome (IVDS)), a 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method results in the higher evaluation.

The Board also must consider pain, weakness, excess motion, incoordination, excess fatigability, and other functional limitation factors when determining the appropriate rating for a disability using the limitation of motion diagnostic codes. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

A May 2011 VA examination was provided, which was used as the basis for assigning a 40 percent rating for the lumbar spine disability.  The Veteran reported that since the last compensation and pension examination her low back hurt all of the time and that she could not sit for long periods of time, lift, or walk much.  She also reported having difficulty getting out of a chair.  She noted that she had stayed in bed due to incapacitating episodes in the lumbar spine for six to seven days during the last 12-month period.  She indicated that she could not stand because she would get severe pain in her back after a few minutes.  She also did not do anything with her family due to severe pain, including hiking and biking.  

On objective evaluation, there was pain with motion and tenderness in the spine; there were no spasms.  Forward flexion was to 30 degrees and extension was to 15 degrees.  Bilateral lateral flexion was to 30 degrees; bilateral rotation was to 15 degrees.  There was objective evidence of pain on active range of motion and pain following repetitive motion; however, there were no additional limitations after three repetitions.  A magnetic resonance imaging (MRI) study performed in March 2011 showed mild diffuse disc bulge at L3-L4 and mild facet degenerative changes at L3-L4 and L4-L5.  There was no moderate or severe neural foraminal narrowing or spinal stenosis at any lumbar level.  There were no incapacitating episodes due to intervertebral disc syndrome.

A November 2012 VA examination report shows the Veteran had last been evaluated for compensation and pension purposes in May 2011 and that the Veteran had noticed an increase in episodes of back spasms and increased pain in the mid and low back.  She also described a one-week episode in May 2012, when she stayed home from work because of a flare-up in back pain.  She noted that she was not seen by a doctor but just used medications she had at home.

Objective evaluation showed that forward flexion was to 90 degrees or greater with no objective of painful motion.  Extension also was to 30 degrees or greater with objective evidence of painful motion at 30 degrees or greater.  Bilateral flexion was to 25 degrees, which is where objective evidence of painful motion started.  Bilateral lateral rotation was to 30 degrees or greater, which is where objective evidence of painful motion started.  The same findings were reported after three repetitive movements.  In addition to painful and limited motion, the Veteran also had guarding and/ or muscle spasm present that did not result in abnormal gait or spinal contour.  It was determined that the Veteran did not have any radicular pain or other signs or symptoms due to radiculopathy.  The Veteran also did not have intervertebral syndrome of the thoracolumbar spine.

A November 2014 VA examination, which was used as the basis for decreasing the Veteran's disability rating from 40 percent to 20 percent, shows that the Veteran reported lots of back pain in her lumbar and thoracic spine.  She indicated that exacerbating factors included sitting for longer than 30 minutes, lifting, and bending.  She noted that flare-ups occurred once a week and lasted up to one hour.  She also described muscle spasms that were so bad that she had trouble getting off of the sofa or getting up at work.  On objective evaluation, forward flexion was to 60 degrees, which is where objective evidence of painful motion started.  Extension was to 30 degrees or greater, which is where objective evidence of painful motion started.  Bilateral flexion and rotation was to 30 degrees or greater with no objective evidence of painful motion.  Three repetitive movements did not result in additional limitation of range of motion.  There was no radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran also still did not have intervertebral disc syndrome.  An MRI performed in September 2014 showed broad-based disc bulge and mild degenerative facet osteoarthrosis resulting in moderate right and mild left neural foraminal narrowing at L3-4.  There also was mild bilateral degenerative facet osteoarthrosis at L4-5 with no significant spinal canal or neural foraminal narrowing.

The examiner added that the additional loss of functionality during flare-ups could not be objectively stated without resort to speculation, as the Veteran would have to be both at baseline level of limitation and have the range of motion/ functionality measured in that state; then, sometime in the same encounter the Veteran also would have to be in the flared state and then have the range of motion and other functionality measured.  The examiner commented that this could not be done objectively at the present examination without resort to speculation, as the Veteran was not presently in both of those states.  The examiner noted that such an opinion would require the examiner to observe the Veteran over a period longer than this visit or for repetitions beyond three, which had been completed at the examination.

After considering the pertinent medical history, as detailed above, the Board finds that the reduction of the Veteran's lumbar spine disability rating from 40 percent to 20 percent, in the December 2014 rating decision, was not sufficiently supported by the evidentiary record.  Although there was some improvement noted in the 2014 examination since the examination in 2011, the Veteran continued to have painful motion and limited motion in the lumbar spine.  Also, the November 2014 VA examiner commented that the issue of whether there was additional functional impairment during flare-ups could not be evaluated in one examination but needed to be assessed over a period of time.  Therefore, the examiner determined that the issue of additional functional impairment due to flare-ups could not be resolved without resort to speculation.  This finding seems to undermine the completeness of the examination.  As noted, a factor in determining whether a reduction in a disability rating is warranted is whether the examinations reflecting such change are based on a thorough examination.  See Brown, supra, at 421.  As the November 2014 examiner seemed to find that a complete examination of the additional functional impairment due to flare-ups in the Veteran's lumbar spine could not be assessed without resorting to speculation, it does not reflect that a thorough examination was performed.  Moreover, features of the Veteran's lumbar spine disability are not accurately appreciated or described given the examiner's findings.  See 38 C.F.R. § 4.2.  

Additionally, because the symptomatology in the 2014 examination showed that the Veteran continued to have many of the same symptoms as shown in the 2012 and 2011 examinations, and also had a significant increase in limitation of motion of the lumbar spine disability since the 2012 examination, the 2014 VA examination does not show an improvement in the Veteran's lumbar spine disability symptoms.

As noted above, in a rating reduction case, VA has the burden of establishing improvement, as opposed to the situation in a claim for increase.  See Peyton v. Derwinski, supra.  While acknowledging the decision of the RO, the Board believes that standard had not been herein met.  The Board finds that there was insufficient basis for finding that the Veteran's symptoms had improved on any sustainable level, and thus, the reduction from 40 to 20 percent was neither supportable nor appropriate under pertinent cited guidelines.

B.  Left Knee

Regarding the rating deduction for the left knee disability, as noted, the previous 20 percent rating had been in effect since May 19, 2003, when it was reduced to 10 percent in a December 2014 rating decision, effective November 21, 2014.  As the 20 percent disability rating for the left knee disability had continued for five years or more, the requirements under 38 C.F.R. § 3.344(a) and (b) apply to the reduction in rating for the left knee, and VA must determine that it is reasonably certain that the improvement will be maintained under the ordinary conditions of life. 

The Veteran's left knee disability has been rated under Diagnostic Code 5260 for limitation of flexion.  Normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II.  Under Diagnostic Code 5260, a 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees. 

Under Diagnostic Code 5261, a 10 percent rating is warranted when extension is limited to 10 degrees.  A 20 percent rating is warranted when extension is limited to 15 degrees.  A 30 percent rating is warranted when extension is limited to 20 degrees. 

The Board also must consider pain, weakness, excess motion, incoordination, excess fatigability, and other functional limitation factors when determining the appropriate rating for a disability using the limitation of motion diagnostic codes. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

A February 2005 VA examination report shows the left knee motion was from 0 to 150 degrees actively and passively.  However, the knee was much more painful in the motions, especially going beyond 90 degrees and approaching termination.  There was good lateral and medial stability stressing the knee in extension and in 30 degrees of flexion.  X-rays of the knee showed no evidence of fractures, subluxation, or significant degenerative change.  An October 2005 MRI of the left knee shows osteochondral lesion of the lateral femoral trochlea; fibrosis of the infrapatellar fat and attenuation of the medial meniscus suggesting prior arthroscopy and partial meniscectomy; and moderate joint effusion.

An April 2008 VA examination report shows left knee motion was 0 to 140 degrees with pain beginning at 120 degrees, and no additional limitation of motion on repetitive use.  It was noted that there were no significant effects on the Veteran's occupation due to the left knee disability.  There was a moderate effect on the Veteran's ability to do chores, shopping, and travel.  There was a severe effect on the Veteran's ability to exercise and do recreational activities.  The Veteran was prevented from doing sports and was mildly affected doing bathing, dressing, toileting, and grooming.

A June 2009 VA examination report shows left knee motion from 0 to 140 degrees with painful motion on extension of the knee.  There was normal stability with no effusion.  There also was no change with repeated motion.  The Veteran's gait was normal with no evidence of abnormal weight-bearing.  The Veteran complained of pain and stiffness in the knee with prolonged standing and walking.  Prolonged bending the knee, especially on a long drive, also reportedly aggravated the left knee.

In November 2012 a VA examination report shows the Veteran had undergone a left knee arthroscopy in April 2008 and it took her a year to regain her range of motion in her left knee.  She indicated that her left knee was painful with bending, and also was tender and numb to touch.  On range of motion studies, the left knee was from 0 to 140 degrees with painful motion at 140 degrees.  There was no additional limitation after repetitive motion.  It was noted that the Veteran had a history of meniscal tear in the left knee and a partial meniscectomy performed in the left knee in 1999.

A November 2014 VA examination report, which was the examination used as the basis for decreasing the left knee disability from 20 to 10 percent, shows that range of motion of the left knee was from 5 degrees (of extension) to 125 degrees (of flexion).  After repetitive motion, there was no additional loss of function or range of motion in the left knee.  The examiner further noted that the examination neither supported nor contradicted the Veteran's statements describing functional loss with repetitive use over time or during flare-ups.  The examiner added that the additional loss of functionality during flare-ups could not be objectively stated without resort to speculation, as the Veteran would have to be both at baseline level of limitation and have the range of motion/ functionality measured in that state; then, sometime in the same encounter the Veteran also would have to be in the flared state and then have the range of motion and other functionality measured.  The examiner commented that this could not be done objectively at the present examination without resort to speculation, as the Veteran was not presently in both of those states.  The examiner noted that such an opinion would require the examiner to observe the Veteran over a period longer than this visit or for repetitions beyond three, which had been completed at the examination.

There was no ankylosis or instability in the left knee.  However, the Veteran reported that her knees would give out on her once a week and that her knee pain was worse with prolonged walking and lifting heavy objects.  She reportedly had missed three days of work in the last year due to knee pain.  There was a moderate effect on physical employment and no effect on sedentary employment.

After considering the pertinent medical history, as detailed above, the Board finds that the reduction of the Veteran's left knee disability rating from 20 percent to 10 percent, in the December 2014 rating decision, was not sufficiently supported by the evidentiary record.  There was no improvement noted in the 2014 examination.  On the contrary, the limitation of motion in the left knee appeared to be more severe than previously noted.  Also, the November 2014 VA examiner commented that the issue of whether there were additional limitations of motion during flare-ups could not be evaluated in one examination but needed to be assessed over a period of time.  Therefore, the examiner determined that the issue of additional limitations due to flare-ups could not be resolved without resort to speculation.  This finding seems to undermine the completeness of the examination.  As noted, a factor in determining whether a reduction in a disability rating is warranted is whether the examinations reflecting such change are based on a thorough examination.  See Brown, supra, at 421.  As the November 2014 examiner seemed to find that a complete examination of the additional functional impairment during flare-ups in the Veteran's left knee disability could not be assessed without resort to speculation, it does not reflect that a thorough examination was performed.  Moreover, features of the Veteran's left knee disability are not accurately appreciated or described given the examiner's findings.  See 38 C.F.R. § 4.2.  

The November 2014 examination also did not show any improvement in the Veteran's ability to function under ordinary conditions of life and work due to the left knee disability.  See 38 C.F.R. §§ 4.2, 4.10; Brown v. Brown, 5 Vet. App. 413, 420-21 (1993).  She still reported flare-ups and pain from prolonged standing or sitting.  

As noted above, in a rating reduction case, VA has the burden of establishing improvement, as opposed to the situation in a claim for increase.  See Peyton v. Derwinski, supra.  While acknowledging the decision of the RO, the Board believes that standard had not been herein met.  The Board finds that there was insufficient basis for finding that the Veteran's symptoms had improved on any sustainable level, and thus, the reduction from 20 to 10 percent was neither supportable nor appropriate under pertinent cited guidelines.




C.  Left Hip

Similar to the left knee disability, regarding the rating deduction for the left hip disability, as noted, the previous 20 percent rating had been in effect since May 19, 2003, when it was reduced to 10 percent in a December 2014 rating decision, effective November 21, 2014.  As the 20 percent disability rating for the left hip disability had continued for five years or more, the requirements under 38 C.F.R. § 3.344(a) and (b) apply to the reduction in rating for the left hip, and VA must determine that it is reasonably certain that the improvement will be maintained under the ordinary conditions of life. 

The Veteran's left hip disability is rated under 38 C.F.R. § 4.71, Diagnostic Code 5252.  Under Diagnostic Code 5252, limitation of flexion of the thigh to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 20 degrees warrants a 30 percent rating; and flexion limited to 10 degrees warrants a 40 percent rating.  

The Board also must consider pain, weakness, excess motion, incoordination, excess fatigability, and other functional limitation factors when determining the appropriate rating for a disability using the limitation of motion diagnostic codes. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

An April 2008 VA examination report shows that range of motion in the left hip was from 0 to 90 degrees of flexion with pain beginning at 80 degrees.  Left hip abduction was from 0 to 35 degrees against gravity, with pain beginning at 30 degrees.  Passive range of motion was to 45 degrees with pain beginning at 30 degrees.  There was no additional limitation of motion after repetitive use.  Pain was the major factor affecting functional capabilities with repetitive activity with respect to the left hip.  The effect of the left hip on the Veteran's employment was decreased mobility and problems with lifting and carrying.  There were severe effects on sports; and moderate effects of chores, shopping, exercise, recreation, and traveling.

A November 2014 VA examination, which was the examination used as the basis for decreasing the left hip disability rating, shows full range of motion in the left hip with no additional loss of function or range of motion after three repetitions.  The examiner further noted that the examination neither supported nor contradicted the Veteran's statements describing functional loss with repetitive use over time or during flare-ups.  The examiner added that the additional loss of functionality during flare-ups could not be objectively stated without resort to speculation, as the Veteran would have to be both at baseline level of limitation and have the range of motion/ functionality measured in that state; then, sometime in the same encounter the Veteran also would have to be in the flared state and then have the range of motion and other functionality measured.  The examiner commented that this could not be done objectively at the present examination without resort to speculation, as the Veteran was not presently in both of those states.  The examiner noted that such an opinion would require the examiner to observe the Veteran over a period longer than this visit or for repetitions beyond three, which had been completed at the examination.

There was no ankylosis in the left hip and the Veteran's gait was normal.  However, the Veteran reported that her hip pain was worse with prolonged walking and lifting.  She also reported that she had gone home from work for a couple of days early in the year last year due to hip pain.  There was a mild effect on physical employment and no effect on sedentary employment.  

After considering the pertinent medical history, as detailed above, the Board finds that the reduction of the Veteran's left hip disability rating from 20 percent to 10 percent, in the December 2014 rating decision, was not sufficiently supported by the evidentiary record.  While the 2014 examination noted some improvement in that the hip had full range of motion, the November 2014 VA examiner commented that the issue of whether there was additional functional impairment during flare-ups could not be evaluated in one examination but needed to be assessed over a period of time.  Therefore, the examiner determined that the issue of additional limitations due to flare-ups could not be resolved without resort to speculation.  This finding seems to undermine the completeness of the examination.  As noted, a factor in determining whether a reduction in a disability rating is warranted is whether the examinations reflecting such change are based on a thorough examination.  See Brown, supra, at 421.  As the November 2014 examiner seemed to find that a complete examination of the additional functional impairment in the Veteran's left hip disability could not be assessed without resort to speculation, it does not reflect that a thorough examination was performed.  Moreover, features of the Veteran's left hip disability are not accurately appreciated or described given the examiner's findings.  See 38 C.F.R. § 4.2.  

The November 2014 examination also did not show any improvement in the Veteran's ability to function under ordinary conditions of life and work due to the left hip disability.  See 38 C.F.R. §§ 4.2, 4.10; Brown v. Brown, 5 Vet. App. 413, 420-21 (1993).  She still reported pain was worse with prolonged walking and lifting.  She also reported that she had gone home from work for a couple of days early in the year last year due to hip pain.  
  
As noted above, in a rating reduction case, VA has the burden of establishing improvement, as opposed to the situation in a claim for increase.  See Peyton v. Derwinski, supra.  While acknowledging the decision of the RO, the Board believes that standard had not been herein met.  The Board finds that there was insufficient basis for finding that the Veteran's symptoms had improved on any sustainable level, and thus, the reduction from 20 to 10 percent was neither supportable nor appropriate under pertinent cited guidelines.

III.  TDIU

VA law provides that a total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable. 38 C.F.R. § 4.16(a) (2015). 

Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).  Factors to be considered in determining whether unemployability exists are the veteran's education and employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991). Consideration may not be given to the veteran's age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).  For a veteran to prevail on a claim of entitlement to a TDIU, the record must reflect some factor which takes the case outside the norm.  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Here, the Veteran's TDIU claim has been inferred from increased rating claims for the lumbar spine disability and cervical spine disability, effective as early as July 14, 2004, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), as noted in the introduction.  (The Veteran also filed a formal TDIU claim in November 2014.).  

The Veteran's current service-connected disabilities are: (1) posttraumatic stress disorder (PTSD), rated 70 percent from July 19, 2012; (2) lumbar spine degenerative disc disease with arthritis, rated 10 percent from August 30, 2000, 20 percent from May 19, 2003, and 40 percent from May 2, 2011 (as a result of this Board decision); (3) right hip strain, rated 10 percent from July 14, 2004; (4) left ankle sprain, rated 10 percent from July 14, 2004; (5) right ankle sprain, rated 10 percent from July 14, 2004; (6) cervical spine strain, rated 10 percent from July 14, 2004, 20 percent from April 8, 2008, and 10 percent from May 2, 2011; (7) right knee Baker's cyst, rated 10 percent from August 30, 2000, 100 percent from March 28, 2013, and 10 percent from May 1, 2013; (8) left hip strain with limited flexion, rated 20 percent from May 19, 2003 (as a result of this Board decision); (9) left knee patellar chondromalacia with meniscus tear, rated 10 percent from August 30, 2000, and 20 percent from May 19, 2003 (as a result of this Board decision); (10) surgical scar of the right knee, rated 10 percent from November 21, 2014; (11) left hip strain with limited extension, rated 0 percent from July 19, 2012; (12) right hip strain with limited extension, rated 0 percent from July 19, 2012; and (13) left knee scar, rated 0 percent from July 19, 2012).

From July 14, 2004, the Veteran's combined disability rating was 70 percent and the highest single disability rating for PTSD was 70 percent.  See generally 38 C.F.R. § 4.25, Table I - Combined Ratings Table.  Thus, she met the schedular criteria for a TDIU rating as of July 14, 2004.  See Veterans Benefits Administration (VBA) Fast Letter 13-13 (June 17, 2013).  The next issue is whether the Veteran has been rendered unemployable as a result of her service-connected disabilities.

A review of the evidence of record demonstrates that the Veteran works full-time.  On her formal TDIU claim in November 2014 she noted that she worked 40 hours a week at Presbyterian Hospital in medical records and earned $28, 384.00 in the past year.  On a statement accompanying her claim she noted that she was not able to advance her career as a result of her service-connected disabilities.  A February 10, 2015 VA treatment record further notes that the Veteran continued to be employed at Presbyterian Hospital in medical records.   

In consideration of the evidence of record, the Board finds that the Veteran's service-connected disabilities do not preclude her from securing and following a substantially gainful occupation.  The Veteran is presently employed full-time and her income is above the poverty threshold for one person established by the U.S. Department of Commerce, Bureau of the Census, which for 2015, was $12,331 for persons under 65.  See https://www.census.gov/hhes/www/poverty/data/threshld/.  In addition there is no indication that her employment is in a protected environment, such as a family business or sheltered workshop.  Thus, her employment is not considered marginal employment.  See 38 C.F.R. § 4.16(a).  To the extent the service-connected disabilities affect the Veteran's earning capacity, the assigned schedular ratings for the disabilities compensate the Veteran for such impairment.  Thus, entitlement to a TDIU rating is not warranted.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




















							(Continued on the next page)

ORDER

Restoration of the Veteran's 40 percent disability rating for a service-connected lumbar spine disability is granted, effective from the date of reduction, November 21, 2014, and subject to the pertinent regulatory criteria relating to the payment of monetary awards.

Restoration of the Veteran's 20 percent disability rating for a service-connected left knee disability is granted, effective from the date of reduction, November 21, 2014, and subject to the pertinent regulatory criteria relating to the payment of monetary awards.

Restoration of the Veteran's 20 percent disability rating for a service-connected left hip disability is granted, effective from the date of reduction, November 21, 2014, and subject to the pertinent regulatory criteria relating to the payment of monetary awards.

Entitlement to a TDIU is denied.





______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


